      Case 3:18-cv-01161-L Document 40 Filed 02/11/20                  Page 1 of 1 PageID 327



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 STACY BAILEY,                                      §
                                                    §
                   Plaintiff,                       §
                                                    §
 v.                                                 §       Civil Action No. 3:18-CV-1161-L
                                                    §
 MANSFIELD INDEPENDENT                              §
 SCHOOL DISTRICT and DR. JIM                        §
 VASZAUSKAS,                                        §
                                                    §
                    Defendants.                     §

                                                ORDER

         The court has been notified by the parties that this case has settled. The parties are therefore

directed to file a stipulation or notice of dismissal, or agreed motion to dismiss with the United

States District Clerk’s Office by April 13, 2020. The court truly appreciates the efforts of the

parties and mediator in resolving this case. There appears to be no further reason at this time to

maintain this case as an open file for statistical purposes, and the court determines that it should

be, and is hereby, administratively closed. Accordingly, the United States District Clerk is

instructed to submit JS-6 form to the Administrative Office, thereby removing this case from the

statistical records. Nothing in this order shall be considered a dismissal or disposition of this case,

and, should further proceedings in it become necessary or desirable, any party may file a motion

to reopen the case to initiate such further proceedings, or the court may take such action sua sponte.

         It is so ordered this 11th day of February, 2020.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge



Order – Solo Page
